DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s preliminary amendment filed on 12/5/2018.
Claims 53-58 are currently pending.

Drawings
The drawings were received on 12/5/2018.  These drawings are acceptable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Claims 53-58 are considered allowed because no prior art or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:

“a first set of qubits;
a second set of qubits, wherein a portion of at least one qubit in the first set of qubits crosses a portion of at least one qubit in the second set of qubits and wherein a portion of at least one qubits in the first set of qubits crosses a portion of at least one of the qubits in the second set of qubits in an adjacent cell;
a first set of inter-cell couplers, wherein each of the inter-cell couplers is located proximate a first end of each of the qubits in the first set of qubits and a first end of each of the qubits in the second set of qubits and wherein each of the inter-cell couplers provides tunable communicative coupling between one of the qubit in the first set of qubits and one of the qubits in the first set of qubits in an adjacent cell or between one of the qubits in the second set of qubits and one of the qubits in the second set of qubits in an adjacent cell;
a first set of intra-cell couplers, wherein each of the intra-cell couplers in the first set of intra-cell couplers is positioned proximate a region where one of the qubit in the first set of qubits crosses one of the qubit in the second set of qubits and provides tunable communicative coupling between one of the qubits in the first set of qubits and one of the qubits in the second set of qubits“ in combination with other claim limitations as recited in independent claim 53.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        July 15, 2022